            Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 WASHINGTON CROWN CENTER                             :
 REALTY HOLDING LLC,                                 :                  2:20-cv-1997
                                                     : CIVIL ACTION NO. ______________
                                Plaintiff,           :
                                                     :
                         v.                          :
                                                     :
 HOLLYWOOD THEATERS, INC.,                           :
                                                     :
                                Defendant.           :


                                             COMPLAINT

       Plaintiff Washington Crown Center Realty Holding LLC (“Plaintiff” or “Landlord”)

hereby files the following Complaint against the above-named Defendant Hollywood Theaters,

Inc. (“Defendant” or “Tenant”).

                                        INTRODUCTION

       1.       This action involves a commercial lease, as amended from time to time, for certain

premises at the Washington Crown Center mall, located at 1500 West Chestnut Street,

Washington, Pennsylvania (the “Mall”) to be utilized by Tenant as a movie theater.

       2.       As of April 2020, without basis, justification, or the permission of Landlord, Tenant

simply ceased paying its base minimum rent and additional rent, as required under the lease, and

has not paid rent since its last payment on March 3, 2020 for the month of March 2020.

       3.       Thus, as of the date of the filing of this Verified Complaint, Tenant is in arrears

approximately $360,249.48, not including interest and attorneys’ fees and costs.

       4.       Landlord’s efforts to cause Tenant to cure these defaults have not been successful,

and Tenant steadfastly refused to pay the arrears and cure its defaults.
            Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 2 of 12




       5.       Therefore, Plaintiff filed this action for breach of lease for unpaid rent, along with

interest and attorneys’ fees.

                                             PARTIES

       6.       Plaintiff Washington Crown Center Realty Holding LLC is a Pennsylvania limited

liability company organized and existing under the laws of the Commonwealth of Pennsylvania,

and successor-in-interest to the original landlord, with an office at Washington Crown Center

Realty Holdings, LLC, c/o Management Office, 1500 West Chestnut Street, Washington,

Pennsylvania 15301. Plaintiff owns and operates the Mall in which Tenant operates. For

citizenship and diversity purposes, Plaintiff is owned by a number of individuals and other limited

liability companies, themselves owned by individuals, all of whom are citizens of either New York,

New Jersey, or Florida.

       7.       Defendant Hollywood Theaters, Inc. is a Delaware corporation organized and

existing under the laws of the State of Delaware operating at 1500 West Chestnut Street,

Washington, Pennsylvania 15301, and with an office c/o Regal Entertainment Group, 101 E.

Blount Avenue, Knoxville, Tennessee 37920, Attn: Real Estate Department. Tenant operates the

movie theater at the Mall, currently doing business under the Regal Entertainment Group brand.

                                   JURISDICTION & VENUE

       8.       This Court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332

because it involves a matter in controversy exceeding the sum of $75,000, exclusive of interest

and costs, and there is complete diversity of citizenship among the parties — with Plaintiff a citizen

of New York, New Jersey, and Florida, and Defendant a citizen of Delaware and either

Pennsylvania or Tennessee.




                                                  2
            Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 3 of 12




       9.       Venue is appropriate in this Court under 28 U.S.C. § 1391 because in Washington

County, Pennsylvania because Defendant’s principal place of business is located in this District, a

substantial part of the events that gave rise to this action in this District, and the property that is

the subject of the lease and this action is within this District. For the same reasons, this Court has

personal jurisdiction over Defendant.

                                               FACTS

                                              The Lease

       10.      On or around March 31, 1998, Crown American Financing Partnership, a

predecessor-in-interest to Landlord, and Tenant entered into that certain Lease Agreement

pertaining to the construction and operation of a fourteen-screen movie theater at the Mall (the

“Original Lease,” and as thereafter amended, collectively, the “Lease”). A true and correct copy

of the Original Lease is attached hereto as Exhibit A.

       11.      The term of the Original Lease was a period of twenty years running from the

Commencement Date, defined as the delivery of the premises to Tenant with certain sitework

completed as set forth in the Original Lease (¶¶ 3, 10).

       12.      The initial term of the Original Lease was set to expire on May 8, 2019, but was

subsequently extended as set forth below.

       13.      The Original Lease provided for base rent escalating each five year period of the

initial twenty year term, starting at $557,900.00 annually through $641,585.00 in the last five years

of the initial term. Original Lease ¶ 4(a).

       14.      Such base rent was due in equal monthly installments on the first day of each

calendar month, with such payment deemed timely if mailed or posed for delivery on or before the

first day of the calendar month. Original Lease ¶ 4(a).




                                                  3
          Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 4 of 12




       15.     The Original Lease also provided for “Percentage Rental,” which was set at eight

percent (8%) of gross sales in excess of a set base, with such payment to be made on March 15 of

the year following the prior calendar year. Original Lease ¶ 4(b).

       16.     Tenant was also liable to pay “Tax Rent,” which was defined as a pro rata

proportion of the taxes, assessments, use and occupancy taxes, water and sewer charges, excises,

levies, impositions, and other charges by public authorities based on the leasable square footage

of Tenant’s premises over the entire Mall’s leasable square footage. Original Lease ¶ 7.

       17.     Tenant was also liable to pay “Common Area Rent,” which was defined as a set

rate escalating over each five year period of the initial term of the Lease times the square footage

of Tenant’s premises. Original Lease ¶ 11(c).

       18.     The Original Lease was amended by that certain First Amendment of Lease, dated

August 27, 1998 (the “First Amendment”), which, among other things, amended the rent

commencement date set forth in Article 5 of the Original Lease, amended certain details regarding

the Improvements having been constructed as set forth in Article 10, Paragraph 4 of the Original

Lease, deleted Tenant’s option to terminate in Article 38 of the Original Lease, and otherwise

confirmed that all other terms and provisions of the Original Lease remained unaltered and in full

force and effect. A true and correct copy of the First Amendment is attached hereto as Exhibit B.

       19.     The Lease was subsequently amended again by that certain Second Amendment of

Lease, dated June 28, 1999 (the “Second Amendment”), which, among other things, amended

certain parking and access easements, altered the rent amounts for certain months in 1999 and the

additional Tax Rent, amended certain provisions pertaining to construction, common areas,

employee parking, and several exhibits, and otherwise confirmed that all other terms and




                                                 4
         Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 5 of 12




provisions of the Lease remained unaltered and in full force and effect. A true and correct copy

of the Second Amendment is attached hereto as Exhibit C.

       20.     The Lease was subsequently amended again by that certain Third Amendment of

Lease, dated April 23, 2001 (the “Third Amendment”), which, among other things, amended

certain base and percentage rent, adjusted the square footage of the floor area of the Improvements

and corresponding Construction Allowance, amended Exhibit D to the Lease, and otherwise

confirmed that all other terms and provisions of the Lease remained unaltered and in full force and

effect. A true and correct copy of the Third Amendment is attached hereto as Exhibit D.

       21.     The First Amendment, Second Amendment, and Third Amendment did not alter

the initial term, set to end May 8, 2019, or any other terms of the Original Lease not expressly

amended by such amendments.

       22.     The Lease was subsequently amended again by that certain Fourth Amendment to

Lease, dated April 26, 2019 (the “Fourth Amendment”). A true and correct copy of the Fourth

Amendment is attached hereto as Exhibit E.

       23.     In addition to amending a number of other provisions and exhibits not relevant to

this action, the Fourth Amendment extended the Initial Term of the Lease for approximately two

years, with such period commencing on May 9, 2019 and expiring on May 31, 2021. Fourth

Amendment ¶ 1.

       24.     Starting on May 9, 2019, defined as the “Effective Date,” the Fourth Amendment

set the new rent for the remaining approximate two-year term as (i) $24,947.52 for the month of

May 2019; and (ii) $35,153.33 in base rent for the remaining portion of the extended Initial Term

(or $421,839.96 annually). Fourth Amendment ¶ 3.




                                                5
          Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 6 of 12




        25.    During the extended Initial Term, the Common Area Rent was $1,802.43 per

month, as calculated pursuant to the formula in the Lease discussed above.

        26.    During the first year of extended Initial Term, the Tax Rent was $27,647.62 for

2019, which was invoiced on February 1, 2020 and Tenant paid on February 13, 2020. See Exhibit

H (as described below).

        27.    Finally, like each prior amendment, the Fourth Amendment expressly ratified the

terms and conditions contained in the Original Lease, as amended, which remained in full force

and effect. Fourth Amendment ¶ 10.

                  Tenant Defaults on its Payment Obligations Under the Lease

        28.    Although Tenant timely satisfied its payment obligations through March 2020,

Tenant simply ceased making its payments of base rent and Common Area Rent starting in April

2020.

        29.    It is obvious that Tenant unilaterally, and without consultation with and the

agreement of Landlord, determined to use the COVID-19 health crisis — which negatively

affected Landlord as well — to cease making its rent payments under the Lease.

        30.    Under Paragraph 29 of the Lease, defaults in the payment of any installment of a

monetary obligation were subject to a ten (10) day notice and cure provision prior to such default

constituting an Event of Default under the Lease. Original Lease ¶ 29(1).

        31.    If there is an Event of Default under the Lease, Landlord was entitled to pursue its

remedies and damages, either at law or in equity, and, additionally, to cancel and terminate the

Lease if it so chose.

        32.    Under Paragraph 36 of the Lease, the prevailing party in this action may be entitled

to reasonable attorneys’ fees and costs. Original Lease ¶ 36.




                                                6
          Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 7 of 12




       33.     On July 17, 2020, Landlord sent a default notice to Tenant via Certified Mail, as

required by the Notice provisions in the Fourth Amendment (¶ 7), advising Tenant that it had failed

to pay four months of base rent and Common Area Rent between April and July 2020, totaling

$147,823.04 (the “First Default Notice”). A true and correct copy of the First Default Notice is

attached hereto as Exhibit F.

       34.     Tenant did not make such payments as required to cure the default.

       35.     In fact, Tenant continued to fail to meet its monetary obligations under the Lease,

and failed to pay any rent in August 2020 as well.

       36.     On August 28, 2020, Landlord sent another default notice to Tenant via Certified

Mail advising Tenant that it had now failed to pay five months of base rent and Common Area

Rent between April and August 2020, totaling $184,778.80 (the “Second Default Notice”). A true

and correct copy of the Second Default Notice is attached hereto as Exhibit G.

       37.     Tenant did not thereafter make any such payments as required to cure the default.

       38.     Tenant has also failed to pay its pro rata share of Tax Rent in the amount of

$2,303.97 per month attributable to each monthly period from January 2020 to present.

       39.     Tenant also failed to pay any rent in September, October, November, and December

2020 as well, increasing Tenant’s arrears to $360,249.48. A true and correct copy of a tenant rent

ledger through the date of the filing of this action is attached hereto as Exhibit H.

       40.     Although the continued submission of additional default notices is apparently

futile, Tenant, by and through counsel, sent another default notice, dated December 23, 2020,

pertaining to these four additional months of monetary defaults plus the refusal to pay the Tax

Rent, leading to the arrears specified above (“Third Default Notice”). A true and correct copy of

the Third Default Notice is attached hereto as Exhibit I.




                                                  7
            Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 8 of 12




       41.      Landlord’s efforts to resolve these Events of Default with Tenant have been

rebuffed.

       42.      Worse, with the extended Initial Term of the Lease expiring soon, on May 31, 2021,

only five months of rent from the filing of this complaint, it is clear that Tenant has simply

determined to walk away from its obligations under the Lease.

       43.      On a call between Landlord’s principal and Tenant’s representative, Jerry Grewe,

during the week of August 31, 2020, Tenant informed Landlord as much, indicating that they

would simply walk away from their soon-expiring Lease, potentially only leaving equipment

behind that Landlord would be forced to figure out how to liquidate or use for a new tenant.

       44.      As such, because Tenant has failed to timely pay the foregoing amounts, Landlord

is entitled to immediate judgment in the amount of $360,249.48 for past due Base Rent, Common

Area Rent, and Tax Rent, increasing each additional month of non-payment, plus interest and

attorneys’ fees and costs.

       45.      Furthermore, given Tenant’s clear and unequivocal repudiation of its obligations

under the Lease going forward through the expiration of the extended Initial Term of the Lease on

May 31, 2021, Landlord is entitled to judgment for all amounts due and owing under the Lease

through May 31, 2021, including $35,153.33 per month in Base Rent, $1,802.43 per month in

Common Area Rent, and its pro rata share of the taxes constituting its Tax Rent once set by the

taxing authorities, plus interest and attorneys’ fees and costs.

                                      CAUSES OF ACTION

                    COUNT ONE – BREACH OF LEASE (CONTRACT)

       46.      Plaintiff re-alleges and incorporates the preceding paragraphs by reference herein

with the same force and effect as if set forth in full below.




                                                  8
          Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 9 of 12




        47.     The Lease is a binding contract between Landlord and Tenant.

        48.     Pursuant to the Lease, Defendant is required to pay $35,153.33 per month in Base

Rent during the extended Initial Term (as set forth in the Fourth Amendment).

        49.     Pursuant to the Lease, Defendant is required to pay $1,802.43 per month in

Common Area Rent.

        50.     Pursuant to the Lease, Defendant is required to pay Tax Rent, which, for 2020, was

$2,303.97 per month.

        51.     Tenant has breached those obligations by failing to pay both Base Rent and

Common Area Rent between April 2020 and December 2020, in the total sum of $332,601.84,

despite receiving notice and opportunity to cure.

        52.     Tenant has also failed to pay its Tax Rent for the period from January 2020 through

December 2020, in the total sum of $27,647.64.

        53.     Tenant has been notified of the foregoing defaults as set forth more fully above and

has refused to cure these defaults.

        54.     Given its failure to respond to Landlord’s multiple entreaties to fulfill its obligations

under the Lease, it appears that Tenant will continue to breach its obligations throughout the

remainder of the extended Initial Term of the Lease (ending May 31, 2021 under the terms of the

Fourth Amendment)

        55.     Landlord has complied with its obligations under the Lease, and Tenant has no

justification for failing to satisfy its obligations.

        56.     Thus, Landlord has been damaged in the amounts set forth above, totaling

$360,249.48 as of the date of filing of this action, and increasing with each passing month of non-




                                                        9
           Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 10 of 12




payment, along with interest and attorneys’ fees and costs, with all such amounts to be proved at

trial.

         COUNT TWO – ANTICIPATORY REPUDIATION OF LEASE (CONTRACT)

          57.   Plaintiff re-alleges and incorporates the preceding paragraphs by reference herein

with the same force and effect as if set forth in full below.

          58.   This Count is in addition to and in the alternative to Count One. For each month

that passes, Tenant is liable under Count One of this Complaint. However, to the extent judgment

may be entered in Landlord’s favor prior to May 31, 2021, the end of the extended Initial Term of

the Lease, Landlord seeks judgment under this Count as well rather than be forced to amend its

complaint or file a separate action.

          59.   As stated above, the Lease is a binding contract between Landlord and Tenant.

          60.   Pursuant to the Lease, Defendant is required to pay $35,153.33 per month in Base

Rent during the extended Initial Term (as set forth in the Fourth Amendment).

          61.   Pursuant to the Lease, Defendant is required to pay $1,802.43 per month in

Common Area Rent.

          62.   Pursuant to the Lease, Defendant is required to pay Tax Rent in an amount set by

public authorities and apportioned to Tenant as set forth in the formula in the Lease.

          63.   Tenant has been notified of the default as set forth more fully above and has refused

to cure these defaults.

          64.   Tenant’s communications to Landlord have clearly and unequivocally

demonstrated that Tenant has determined to simply walk away from the soon-expiring Lease.

Thus, given its failure to respond to Landlord’s multiple entreaties to fulfill its obligations under

the Lease, along with Tenant’s rejection of its obligations under the Lease and/or its statements




                                                  10
           Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 11 of 12




regarding its inability to do so through the end of the extended Initial Term of the Lease on May

31, 2021, Tenant has anticipatorily repudiated, and therefore breached, its obligations under the

Lease.

         65.    Landlord has complied with its obligations under the Lease, and Tenant has no

justification for failing to satisfy its obligations.

         66.    Thus, Landlord has been damaged in the amounts set forth above due monthly,

totaling $184,778.80 from January 2021 through May 2021, comprising Base Rent and Common

Area Rent, and not including Tax Rent, which is calculated following delivery of assessments at

the conclusion of the calendar year, along with interest and attorneys’ fees and costs, with all such

amounts to be proved at trial.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Washington Crown Center Realty Holding, LLC requests that the

Court enter judgment in favor of Plaintiff and against Defendant Hollywood Theaters, Inc. as

follows:

         a.     Enter judgment against Defendant for monetary damages suffered by Plaintiff as a
                result of Defendant’s breach of the Lease, including an award of interest and
                attorneys’ fees and costs, in an amount to be proven at trial;

         b.     Enter judgment against Defendant for monetary damages suffered by Plaintiff as a
                result of Defendant’s anticipatory repudiation of the Lease from January 2021
                through the termination of the extended Initial Term of the Lease on May 31, 2021,
                including an award of interest and attorneys’ fees and costs, in an amount to be
                proven at trial;

         c.     Any such other relief as the Court deems necessary and proper at law or in equity.




                                                    11
     Case 2:20-cv-01997-PLD Document 1 Filed 12/23/20 Page 12 of 12




                                 Respectfully submitted,

DATED:   December 23, 2020

                                 COZEN O'CONNOR



                                 By: ________________________________

                                 Jesse Ryan Loffler, Esquire (320962)
                                 One Oxford Centre
                                 301 Grant Street, 41st Floor
                                 Pittsburgh, PA 15219
                                 (412) 620-6500

                                 Attorneys for Plaintiff
                                  Washington Crown Center Realty Holding LLC




                                   12
